DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amended claims are no longer rejected under §112(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Navarro et al., US Pub No. 20150358661 in view of Orr et al., US Pub No. 20050273815, and further in view of Francis, US Patent No. 7,689,995.

As to claim 1 Navarro discloses a method comprising:
receiving, by a processing system including at least one processor (Fig. 8), a signal from a user via an input device indicating that the user wishes to launch a
 personalized media stream on a display device of the user ([0035], [0069], [0077] —a customized channel (personalized media stream) is selected by the user for display);
determining, by the processing system, a current time; identifying, by the processing system, a first time slot of a schedule into which the current time falls, wherein the schedule comprises a plurality of time slots including the first time slot; identifying, by the processing system, a first channel that is associated in the schedule with the first time slot, wherein the first channel is one of a plurality of channels, and wherein viewing history data for the user indicates that the user has viewed the first channel during the first time slot in the past ([0019], [0035], Fig. 3 and its description — the customized channel schedule is generated based on viewing habits. The content of the customized channel includes currently-broadcasting live content, thus a current time is identified and the current time slot identified to determine the channel of content that is to be reproduced, as shown in Fig. 3);
automatically tuning, by the processing system, the display device of the user to the first channel in response to the signal ([0089]);
receiving, by the processing system and subsequent to the automatically tuning, a command from the user via the input device to pause a program playing on the first channel ([0038] — the user may pause a program on the customized channel);
identifying, by the processing system, a second channel associated in the schedule with a second time slot of the plurality of time slots, wherein the second time slot occurs later in time that the first time slot (Fig. 3; [0090]-[0091] — future programs on second channels are identified for the customized channel); and
presenting, by the processing system, to the display device the portion of the program on the second channel after an end of the program on the first channel and without altering the schedule ([0086]).
Navarro discloses the ability to pause playback of a program in a viewing schedule (see [0038]).  However, Navarro fails to address the viewing conflicts that could potentially arise due to time-shifted viewing.  Accordingly, Navarro fails to disclose buffering, by the processing system, a portion of a program being shown on the second channel during the second time slot, in response to the command and when the second time slot begins; and presenting, by the processing system, to the display device the portion of the program on the second channel that is buffered after an end of the program on the first channel and without altering the schedule.
However, in an analogous art, Orr discloses buffering a portion of a program being shown on a second channel during a second time slot in response to a pause command and when the second time slot begins ([0037] – responsive to  pause-induced time-shifted viewing, the system will “automatically start recording the scheduled event” a different channel while the time-shifted playback of a first program continues).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Navarro with the teachings of Orr, the motivation being to “prevent a viewer from missing a live broadcast based on time-shifted viewing” (Orr [0037]).  The skilled artisan would recognize that a pause while viewing the customized channel disclosed by Navarro would result in scheduling conflicts – for example, a pause during “Comedy1” would cause part of “Comedy4” to be missed (see Fig. 3).  Clear motivation is found in Orr to remediate these conflicts by recording content that would otherwise be missed.  When modified in this manner, the  combined teachings would suggest to the skilled artisan (MPEP 2143.01 II and 2141 III) that the customized channel of Navarro would continue to be displayed as taught in that reference, but with the time-shifting recording disclosed in Orr.  The combination therefore results in presenting, by the processing system, to the display device the portion of the program on the second channel that is buffered after an end of the program on the first channel and without altering the schedule, as recited in claim 1.
The system of Navarro and Orr does not disclose that the buffering begins while the display device is still tuned to the first channel.
However, in an analogous art, Francis discloses beginning recording (buffering) of programs while the display device is still tuned to the first channel (col. 4 lines 51-65; Fig. 3-7 and their description).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Navarro and Orr with the teachings of Francis by recording before a program starts, thereby recording while still tuned to the first channel. The motivation for this modification is provided by Francis, which states that such a system ensures that the entirety of a program is captured (see Francis col. 4 lines 51-65).

As to claim 2 Navarro discloses that the schedule further associates a plurality of other channels of the plurality of channels with a plurality of other time slots of the plurality of time slots (Fig. 3 and its description).

As to claim 3 Navarro discloses detecting, by the processing system, when a new current time falls into a third time slot of the plurality of time slots, wherein the third time slot occurs subsequent to the first time slot; and automatically tuning, by the processing system, the display device of the user to a third channel of the plurality of channels that is associated in the schedule with the third time slot, when the new current time is detected to fall into the third time slot ([0089], Fig. 3 — further time slots, such as slot 314, are occupied by live broadcast).

As to claim 4 Navarro discloses that the processing system is part of the display device ([0054]).

As to claim 5 Navarro discloses that the display device is a smart television ([0054] describes a smart television).

As to claim 6 Navarro discloses that the processing system is part of a device that receives signals over a communications network and extracts television content from the signals for display on the display device ([0053]; Fig. 1).

As to claim 7 Navarro discloses that the device is a set top box ([0054]).

As to claim 8 Navarro discloses that the processing system is part of a server that communicates with the display device over a communications network ([0054], Fig. 1 — the receiver 150 is a server that communicates with display device 160 via a local communications network).

As to claim 9 Navarro discloses prior to the receiving: collecting, by the processing system, data about a viewing history of the user, wherein the data includes a subset of the plurality of channels, including the first channel, that the user has been observed to have watched on the display device in the past and times in the past at which the user was observed to have watched the subset of the plurality of channels; detecting, by the processing system, a pattern in the viewing history based on an analysis of the data about the viewing history; and constructing, by the processing system, the schedule based on the pattern ([0087]-[0088], [0102] — the customized channel schedule is populated by monitored user habits, or viewing patterns).

As to claim 10 Navarro discloses that the constructing comprises: associating, by the processing system, the first channel with the first time slot when the data about the viewing history shows at least a threshold number of occurrences of the user watching the first channel during the first time slot ([(0099]-[0105] — programs and timeslots are ranked, therefore channels that are viewed most, or surpassing a threshold, are chosen to occupy a particular threshold).

As to claim 11 Navarro disclose that the constructing further comprises: associating, by the processing system, an automatically selected channel of the plurality of channels with a third time slot of the plurality of time slots, when the data about the viewing history shows fewer than the threshold number of occurrences of the user watching a same channel during the third time slot ([0109]).

As to claim 12 Navarro discloses that the automatically selected channel comprises a channel that is excluded from a channel package to which the user subscribes (Fig. 3: 304; [0055] and [0086] — programs include internet content, which is a channel excluded from a subscribed broadcast channel packet).

As to claim 13 Navarro discloses that the automatically selected channel shows a program during the third time slot that is observed to share a commonality with a program shown on the first channel during the first time slot ([0034] — customized channels are of a shared genre, i.e. share a commonality).

As to claim 14 Navarro discloses that the commonality includes a common genre ([0034]).

As to claim 15 Navarro discloses that constructing comprises: determining, by the processing system based on the data about the viewing history, that the user has watched both the first channel and a third channel of the plurality of channels during the first time slot; presenting, by the processing system, the user with a choice between the first channel and the third channel; and receiving, by the processing system in response to the presenting, a selection of the first channel from the user ([0095], [0109]).

As to claim 16 Navarro discloses delivering, by the processing system to the display device, a photograph belonging to the user for display during at least one time slot of the plurality of time slots ([0086] — content displayed during the time slots include locally-recorded video. A video stored the user device is a series of photographs belonging to the user).

As to claim 17 Navarro discloses automatically tuning, by the processing system, the display device to the second channel when an end of the program playing on the first channel is reached, wherein the end of the program playing on the first channel is reached during the second time slot; and delivering, by the processing system, the portion of the program being shown on the second channel during the second time slot to the display device from the buffer, so that the command from the user to pause the program playing on the first channel does not cause the user to miss a beginning of the program being shown on the second channel ([0091], [0037]-[0038] - channel B is tuned to and the program is buffered when channel A is displayed. This enables subsequent playback as well as pause commands).

As to claim 18 Navarro discloses delivering, by the processing system to the display device, information related to an internet search executed by the user during at least one time slot of the plurality of time slots ([0069] — content related information, including internet searches relating to programming, is displayed).

As to claim 19 see rejection of claim 1. Navarro further discloses a device comprising: a processing system including at least one processor; and a computer- readable medium storing instructions which, when executed by the processing system, cause the processing system to perform the method of claim 1 (see Fig. 8).

As to claim 20 see rejection of claims 1 and 19.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423